DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is written in response to the amendment filed 05/03/2022
Claims 17, 23 and 25-26 have been amended
Claims 11-30 are presented for examination
This action is Non-Final

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 11-14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bradford (US 5,950,368).

11-12: Bradford disclose a protective case for an electronic device, the protective case comprising:

a main housing 12 shaped to receive the electronic device therein, the main housing comprising a case member 12 having at least one side wall 16 that extends around a periphery of the electronic device when the electronic device is received within the main housing (col. 7, ll. 10-30; fig. 2);

a lid 24 that is joinable to the main housing, the lid comprising a lateral groove 31 formed in at least on edge of the lid; and  

a gasket 39 received within the groove (fig. 4 and 7),

wherein, when the lid is joined to the main housing, the gasket receives a radial compression defined by a load applied to the gasket from the at least one side wall and a position of the gasket within the lateral groove, thereby providing a watertight seal (col. 7, ll. 44-59; col 8, ll. 58-67).

13: Bradford discloses the protective case of claim 11, wherein the at least one side wall
comprises one or more attachment structures 30 formed at one or more positions on the case
member (fig. 5 -6).

14: Bradford discloses the protective case of claim 13, wherein the one or more
attachment structures include an attachment structure located in a corner of the case member,
the attachment structure comprising a rounded edge that facilitates repeated joining and
separation of the lid and the main housing (col. 7, ll. 19-22).

Bradford discloses the ability for the pit to re rectangular thus allowing the attachment member 30 to assemble in a corner of the pit.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13, 15, 16 and 18-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riceman (US 5,218,169).

11-12: Riceman disclose a protective case for an electronic device, the protective case comprising:

a main housing shaped to receive the electronic device therein, the main housing comprising a case member 10 having at least one side wall 18 that extends around a periphery of the electronic device when the electronic device is received within the main housing (fig. 2);

a lid 12 that is joinable to the main housing, and

a gasket 60 received within the groove (fig. 2a,b),

wherein, when the lid is joined to the main housing, the gasket receives a radial compression defined by a load applied to the gasket from the at least one side wall and a position of the gasket within the lateral groove, thereby providing a watertight seal (col. 6, ll. 58-62).

The main housing receives the gasket in a lateral groove (fig. 2a) and mates with lid 12. Rearranging the gasket and groove to exist on the lid instead of the container body would be obvious to one having ordinary skill in the art since having the gasket-groove on the lid would perform the same function as on the main housing. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

13: Riceman discloses the protective case of claim 11, wherein the at least one side wall
comprises one or more attachment structures 32 formed at one or more positions on the case member (fug. 1)

15-16: Riceman discloses the protective case of claim 13, wherein: the at least one side wall comprises a pair of longitudinal side walls 18, 20 and a pair of lateral side walls 14, 16, the pair of lateral side walls being longer in length than the pair of longitudinal side walls; and

the one or more attachment structures 32 includes an attachment feature located on at least
one of the pair of lateral side walls, the attachment feature 94 including a secondary structure on the main housing, the secondary structure reinforcing a compressive force that the at least one of the pair of lateral side walls exerts on the gasket (fig. 1).

To modify the length of lateral and longitudinal walls into the claimed size differences would entail a mere change in size of the components and yield only predictable results. "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).   A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

18: Riceman discloses the protective case of claim 11, wherein the case member further
comprises a detent 32 in the at least one side wall, the detent shaped and sized to provide access to the at least one edge 94 of the lid when the lid is joined to the main housing (fig. 1, 1a).

19, 22: Riceman discloses a protective case for an electronic device, the protective case
comprising:
a main housing shaped to receive the electronic device therein, the main housing
comprising a case member 22 having a pair of longitudinal side walls 18, 20 and a pair of lateral side walls 14, 16 that extend around a periphery of the electronic device when the electronic device is received within the main housing (fig. 1), 
and the pair of longitudinal side walls and the pair of lateral side walls
comprising an attachment structure 32, 34 located in a corner of the case member, the attachment
structure comprising a rounded edge (fig. 6);
a lid 12 that is joinable to the main housing, the lid comprising a lateral groove formed in at least one edge of the lid; and
a gasket 60 received within the lateral groove,
wherein, when the lid is joined to the main housing, the gasket receives a radial
compression defined by a load applied to the gasket from at least one of the pair of longitudinal
side walls and the pair of lateral side walls and a position of the gasket within the lateral groove,
thereby providing a watertight seal (col. 6, ll. 58-62), and
wherein the attachment structure facilitates repeated joining and separation of the lid and
the main housing (col. 6, ll. 25-57).

To modify the length of lateral and longitudinal walls into the claimed size differences would entail a mere change in size of the components and yield only predictable results. "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).   A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

20: Riceman discloses the protective case of claim 19, wherein at least one of the pair
of longitudinal side walls and the pair of lateral side walls of the case member supplies a laterally
inward compressive force toward the lateral groove of the lid when the lid is joined to the main
housing (col. 6, ll. 58-62).

21: Riceman discloses the protective case of claim 19, wherein the pair of lateral side
walls further comprises an attachment feature 32 including a secondary structure 94, 96 on the main housing, the secondary structure reinforcing a compressive force that the at least one of the pair of lateral side walls exerts on the gasket (fig. 1).


Allowable Subject Matter
Claims 17 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 25-30 are allowed.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but in view of the amendment the search has been updated, new prior art has been identified and applied, and a new rejection has been made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735        

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735